In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-541 CV

____________________


IN RE LEANNE O'QUINN




Original Proceeding



MEMORANDUM OPINION (1)
	Leanne O'Quinn filed a petition for writ of mandamus to compel the trial court to
vacate its orders indefinitely extending a temporary restraining order and denying a motion
to transfer the suit affecting the parent-child relationship to the county where the child
resides.  After O'Quinn filed her petition, the trial court transferred the case to Liberty
County.  The issues raised in the petition have been mooted by the transfer of the case to
Liberty County.  Accordingly, we do not reach the merits of the issues raised.  The relief
requested in the petition for writ of mandamus is denied as moot.
	WRIT DENIED.

								PER CURIAM

Opinion Delivered March 3, 2005
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.